

117 HR 4040 IH: Advancing Telehealth Beyond COVID–19 Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4040IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Ms. Cheney (for herself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to extend telehealth flexibilities under the Medicare program, and for other purposes.1.Short titleThis Act may be cited as the Advancing Telehealth Beyond COVID–19 Act of 2021.2.Extending Medicare telehealth flexibilities(a)Expanding access to telehealth services(1)In generalSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)) is amended by adding at the end the following new clause:(iii)Expanding access to telehealth servicesWith respect to telehealth services furnished beginning on the first day after the end of the emergency period described in section 1135(g)(1)(B), the term originating site means any site at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system, including the home of an individual..(2)Conforming amendmentsSuch section is amended—(A)in paragraph (2)(B)—(i)in clause (i), in the matter preceding subclause (I), by striking clause (ii) and inserting clauses (ii) and (iii); and(ii)by adding at the end the following new clause:(iii)No facility fee for new sitesWith respect to telehealth services furnished on or after the date of enactment of this clause, a facility fee shall only be paid under this subparagraph to an originating site that is described in paragraph (4)(C)(ii) (other than subclause (X) of such paragraph)..(B)in paragraph (4)(C)—(i)in clause (i), in the matter preceding subclause (I), by inserting and clause (iii) after and (7); and(ii)in clause (ii)(X), by inserting prior to the first day after the end of the emergency period described in section 1135(g)(1)(B) before the period;(C)in paragraph (5), by inserting and prior to the first day after the end of the emergency period described in section 1135(g)(1)(B) after January 1, 2019,;(D)in paragraph (6)(A), by inserting and prior to the first day after the end of the emergency period described in section 1135(g)(1)(B), after January 1, 2019,; and(E)in paragraph (7), by inserting and prior to the first day after the end of the emergency period described in section 1135(g)(1)(B), after July 1, 2019,. (b)Expanding practitioners eligible To furnish telehealth servicesSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in paragraph (1), by striking (described in section 1842(b)(18)(C)) and inserting (defined in paragraph (4)(E)); and(2)in paragraph (4)(E)—(A)by striking practitioner.—The term and inserting “practitioner.—(A)In generalSubject to subparagraph (B), the term; and(B)by adding at the end the following new subparagraph:(B)ExpansionThe Secretary, after consulting with stakeholders regarding services that are clinically appropriate, may expand the types of practitioners who may furnish telehealth services to include any health care professional that is eligible to bill the program under this title for their professional services..(c)Allowing for the furnishing of audio-only telehealth servicesSection 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)) is amended by adding at the end the following new subparagraph:(G)Telecommunications system(i)In generalThe term telecommunications system includes, in the case of a specified telehealth service (as defined in clause (ii)) furnished to an individual, a communications system consisting only of audio capabilities.(ii)Specified telehealth service definedThe term specified telehealth service means a telehealth service consisting of—(I)evaluation and management services;(II)mental and behavioral health services;(III)substance use disorder services; or(IV)any other service specified by the Secretary.Such term does not include communication of lab results from a physician or practitioner to an individual via a telecommunications system unless such communication involves a diagnosis of such individual based on such results or the prescription, or modification of a prescription, of a drug based on such results..3.Making permanent the ability of federally qualified health centers and rural health clinics to furnish telehealth services under the Medicare programSection 1834(m)(8) of the Social Security Act (42 U.S.C. 1395m(m)(8)) is amended—(1)in the header, by striking during emergency period; (2)in subparagraph (A), in the matter preceding clause (i), by striking During and inserting Beginning on the first day of; and(3)in subparagraph (B)(i), by striking during such emergency period. 4.Clarification for fraud and abuse laws regarding technologies provided to beneficiariesSection 1128A(i)(6) of the Social Security Act (42 U.S.C. 1320a–7a(i)(6)) is amended—(1)in subparagraph (I), by striking ; or and inserting a semicolon;(2)in subparagraph (J), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(K)the provision of technologies (as defined by the Secretary) on or after the date of the enactment of this subparagraph, by a provider of services or supplier (as such terms are defined for purposes of title XVIII) directly to an individual who is entitled to benefits under part A of title XVIII, enrolled under part B of such title, or both, for the purpose of furnishing telehealth services, remote patient monitoring services, or other services furnished through the use of technology (as defined by the Secretary), if—(i)the technologies are not offered as part of any advertisement or solicitation; and(ii)the provision of the technologies meets any other requirements set forth in regulations promulgated by the Secretary..